Response to Arguments
2.	Applicant’s arguments, see page 6, line 17 through page 10, line 21, filed 7 December 2020, with respect to claims 8-13 and 15-17 have been fully considered and are persuasive.  The rejection of claims 8-13 and 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 10 204 021 280 (hereafter DE ‘280) in view of Hashizumi et al. (US 20060036883) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 7 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3	The rejection of claims 8-13 and 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 10 204 021 280 (hereafter DE ‘280) in view of Hashizumi et al. (US 20060036883) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
4.	Claims 8-13 and 15-17 are allowable over the prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
                As per Applicants’ arguments (page 6, lines 17-24), Independent claims 7 and 15 have been amended to clarify that the inhalation port is always opened to inhale external air into the case and to clarify that the inhalation duct is connected to the inhalation port and the circulation flow path such that the external air inhaled into the inhalation port and the exhaust air passing through the circulation flow path to the inhalation duct are mixed in the inhalation duct. Applicant submits that Bamberger and Hashizumi, taken separately or in combination, fail to teach or suggest the above-mentioned subject matter of independent claims 8 and 15, as amended.
	Claims 9-13 are allowable because of their dependency upon claim 8; and,
Claims 16-17 are allowable because of their upon claim 15,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/THOMAS H PARSONS/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729